AUSTIN     aa. TE-




                                   January     5,   1962


Chairman of the Special      House
      Committee to Investigate       En-
      forcement     of Texas Escheat
      Laws Applicable     to Ranking
       Institutions
House of Re,presentatives
Austin,    Texas
                                             Opinion       No. WW-1235

                                             Re:     Whether the Special       House
                                                     Committee'to     Investigate
                                                     Enforcement    of Texas Es-
                                                     cheat Laws Applicable        to
                                                     Banking Institutions        have
                                                     the authority     to obtain
                                                     information    from banks by
                                                     requested    questionnaires
Dear Sir:                                            and related    questions.

        We quote as follows  from your recent letter enclosing                    a
form questionnaire and subpoena issued by your Committee to
various presidents of banks in the State of Texas:

       “(1)    Does this Committee have the right to obtain
               the information requested in the questionnaire?

         (2)   Does this Committee have the right to obtain
               the information requested in the subpoena?

         (3)   Does this Committee have the right     to subpoena
               witnesses   to appear before   it and to bring the
               information   requested  in the subpoena that was
               issued by this Committee?

         (4)   Wha.t use, if any,     can be made by the Committee
               of the information      now in the hands of the
               chief  counsel?

         (5)   What disposition      must the Committee make with
               the information      now in the hands of the Com-
               mittee  counsel     by him?"
Chairman of     the   Special   House,   page   2 (WW-1235)



           Roth the questionnaire     and the subpoenas reflect          that
the subject      committee was seeking    information     from banks relative
to property     being held by banking institutions          under a depositor-
creditor    relationshi,p   and which may be subject        to escheat.      Pat-
ently,   the Committee was endeavoring        to obtain     information     which
is within     the sco,pe of the study which the Committee was expressly
authorized     to undertake   in the Resolution     creating     the Committee.
House Simple Resolution       No. 16, 57th Legislature,         First   Called
Session    (1961).     This Is demonstrated    by the following       excerpt
from that Resolution:

        “RESOLVED by the House of Representatives               of the
         State of Texas, that an Interim Study Committee
         be appointed      by the Speaker of the House to make
         a thorough and complete         study of the escheat        laws
         of this State and property          which may be subject
         thereto    held by b ki g institutions            under a
         depositor-credito?re?ationship              for the purpose
         of recommending to the Legislat&e              a fair   and
         equitable    procedure     by which unknown owners and
         heirs may be advertsled         for and discovered,       and
         by which the Sta.te may detect          and obtain any of
         such ,property which rightfully          belon s to the
         State under present        escheat   laws”.     7 Emphasis
         Supplied).

           Therefore,     the paramount question     before    us is whether the
Committee is authorized          to secure the information      by ~the particular
manner and means employed.           It is elementary     that ‘a legislative~
committee can lawfully         re uest pertinent    information     from any source
and where such request         is vo untaril     complied with thf information
may be utilized       by the aCommi ee to       he extent authorized       by the
Legislative     body creating      such committee.      Hence, your first      question
is answered in the affirmative.            Your second question       is also
answered in the affirmative          in the sense that the committee has a
right   to obtain     the information,     provided   it uses an authorized
means of securing        the information.

         We pass to your third question     relative   to the power of
the Committee to subpoena witnesses      to appear before    it and to
bring the informa.tion  requ.ested  in the subpoena.     The question,
in other words, is whether the Committee is authorized         to corn el
the attendance  of witnesses    and the production   of evidence &e
the Committee.   Such authority    as the Committee derives     from H.S.R.
No. 16 in this respect   is exhibited   by the following    portion    of
the Resolution:

        “Such   Committee shall consist   of       five  (5) members
         with   a Chairman to be a,ppointed        by the Speaker of
Chairman of    the   Special     House,   page   3 (w-1235)



        the House, and it shall       initiate     and continu~e
        studies    and hearings   relating      to such matters
        with the same authzrlty       and powers as vested
        in standing    and special    committees      of the
        House by General Law and'the          Legislative     Re-
        organization    Act of lgbl,      Chapter 303, Fifty-
        seventh Regular Session        [codified     as Article
        5429f) . "   (Emphasis  Sup,plied).

           We find nothing    in the "General      Law" of this State vesting
subpoena powers'in      standing   and special     committees    of the House of
Representatives.       Neither do we find such powersbeing            vested   in
standing    and special    committees   by Article    542gf,'V.C.S.,      except
when authorized     by Resolution     or by Rule of Procedure        of the House
creating    such committee,    and we are unable to discover          any such
authorization     as to the subject     committee in either        the pertinent
Resolution    or the Rules of Procedure       of the House of Representatives.

          Section    12 of     Article    54291 provides      as follows:

       "Each Committee of the Legislature,               or of either;House
        thereof,       standing    or special,    when authorized        by Reso-
        lution     or by.Rule      of Procedure      of the House or Houses
        creating       such committee,      shall have the power and
        authority       to Issue process       to witnesses    at any place
        in the State of Texas, to compel the attendance                    of
        such witnesses;          and to compel the production           of all
        books,      records,     documents and instruments        as the
        committee       shall    require;   and if necessary      to obtain
        compliance        with subpoenas and other process            issued
        by the committee,           each committee shall have the power
        to issue writs of attachment.                All process    issued by
        a committee may be addressed             to and served by any
        Peace Officer         of the State of Texas or any of its
        political        subdivisions     or may be served by a Sergeant-
        at-Arms a,ppointed by such committee.                The Chairman
        shall     issue in the nsme of the committee             such sub-
        poenas and other process            as the Committee shall
        determine".          (Rnphasis    Supplied).

          The applicable        House Rule,      Section   20 of   Rule     8,   provides
as follows:

       "All committees   shall require   all witnesses     appearing
        before said committees    to give their    testimony    under
        oath, and each committee may avail      itself    of such
        other additional   powers and prerogatives       as are
Chairman of     the   Special   House,   ,page 4 (WW-1235)



         authorized    by the provisions   of,Chapter  41, Acts
         w       45th Legislature;    page b7 codified    as
          r icle    5429a, V.A.C.S.   of the State of Texas."
         (Emphasis Supplied).

           Thus, the House Rules refer         us to Article      5429a to'deter-
mine the       owers conferred     on committees      by the House Rules.        But
Article    5f: 29a was repealed     and replaced      by Article    542gf in June
of 1961.      Accordingly,     we must look to Article         542gf for the
powers which are possessed          by the subject      committee.      As we have
already   pointed     out, Article    5429f,   in Section      12 thereof,    makes
authorization       by Resolution    or by House Rule a prerequisite           to
the exercise      of subpoena powers by a standing           or special    committee.
So it is that we have made the full            circle    without    encountering
any authorization       for the subject      committee to issue process          to
witnesses      and to compel their attendance          and to compel production
of evidence      before    the committee.

         There'are   two other sections   of Article          5429f which bear
on this Issue.     One of them is Section   7, which          provides  as follows
with regard to special    committees:

        "Each House of the Legislature            acting    individually,
         or the two Houses acting         jointly,      shall have full
         power and authority      to provide       for the creation        of
         special    committees   to perform such functions             and
         to exercise     such powers and responsibilities              as
         shall be determined      In the Resolution           creating
         such committee.       During the life        of a special
         committee,    it shall have and exercise             the same
         powers and authority       as are herein granted to
         standing    committees;    subject     to such limitations
         as mas be imoosed in the Resolution              creating     such
         special    committee,   and shall have such othe;             and
         additional    powers and authority          as may be delegated
         to it by the Resolution        creating      the committee,
         subject    to the limitations       of law".       (Emphasis Added).

         It is seen from Section   7 that special      committees   have
only the powers granted them by Resolution       creating   the committee
and the powers granted to standing    committees.       We have previously
shown that subpoena power is not conferred       on the subject     com-
mittee by the Resolution  creating   the committee.       What are the
subpoena powers granted to standing    committees     under Article    5429f?
Section  5 of the statute provides   as follows:

        "Standing   committees of each House of the Legis-
         lature   shall be and they are hereby charged with
Chairman   of   the   Special    House,    page    5 (WW-1235)



        the duty and responsibility               of formulating        legis-
        lative    programs,       initiating,legislation,            and making
        inquiry     into the administration             and exeaution        of
        all laws pertaining            to the matters within           the
        jurisdiction        of such committee.            Each standing        com-
        mittee     shall make a continuing             study of the matters
        under its jurisdiction,             as well asthe         instrumen-
        talities     of government administering               or executing
        such matters,        and shall      conduct     such investigations
        as the committee deems n,ecessary                 to supply it with
        adequate      information       and material       to discharge'its
        responsibilities.            To~the extent that each standing
        committee       shall deem it necessary            and desirable,        it
        shall draft       legislation       within     the area of its
        jurisdiction        and shall recommend such legislation
        to whichever       House of the Legislature              such committee
        is a part.        It shall be the duty of the Chairman of
        each standing        committee to introduce,             or cause to
        be introduced,         the legislative         programs developed
        by such committee and to mobilize                   the efforts      of
        such committee        to secure the enactment ,into law of
        the proposals        of such committee.            No standing       com-
        mittee    of either      House of'the         Legislature      shall be
        confined      in its legislative           endeavors     to bills,
        Resolutions       or proposals        submitted      to it by in-
        dividual     Members of the Legislature,               but each
        standing     committee       shall have full         authority      and
        responsibility        to seek out problems within               its
        area of jurisdiction            and to develop,        formulate,
        initiate     and secure passage of legislative                  ,programs
        which the committee deems desirable                   in its approach
        to such problems".

           Nowhere in Section       5 is any express      grant of subpoena
powers made to standing         committees.       It is our opinion,     more-
over,    that such power cannot be said to arise by necessary                im-
plication     from the language of Section          5.   This conclusion     is
supported     by the fact    that the Legislature        elsewhere   in Article
5&2$X delegates       to General Investigating         Committees in plain
and unambiguous language the power to issue process                 and compel
the attendance      of witnesses.       It is thus seen that the Legis-
lature    expressly    delegated    such authority      where it wished to
confer    this power on a committee.           It may reasonably     be pre-
sumed that the Legislature          would have done so inequally          clear
and unmistakable       terms in the case of standing          and special
committees      had the Legislature       desired   to delegate    such power
to those committees        unconditionally.        The validity    of this con-
struction     is further    confirmed     by the fact    that the Legislature
Chairman of   the   Special   House,   page   6 (w-1235)



made provision     for the compensationof     witnesses   attending  ,pro-
ceedings   of the General Investigating      Committees under ,process,
but omitted    such provision    from the portions’of    the statute
dealing  with special’and     standing  committees.     See Section  8(b)
(4) of Article     5429f.

           In the final    analysis,   then, it is the absence of any
delegation     of subpoena ,powers to the subject     committee In the
Resolution     creating   the commIttee that is determinative    of our
present    inquiry    and necessitates   an answer to your third
question     in the negative.

          In answer to your fourth   question,  any use or disclosure
of information   which has been relinquished    to the committee
under the threat of being cited    for contempt for failure    to comply
with the commands of subpoenas issued by the committee.‘which
threat  is inherent   in every subpoena lawful’on   its face,  would be
in excess of the authority    of the committee.

          In answer to your fifth    question,     as the information
that was delivered    to the committee’s     chief   counsel   in sealed
envelopes   is the property   of the respective      banks, and in view
of our answer to your fourth     question,     the sealed    envelopes
should be delivered     to the owners u,pon their     request.


                                       SUMMARY


                  The Legislature    has given the subject     com-
       mittee    the authority    to request   the described   in-
       formation    by questionnaire     but has not given it
       authority    to compel the production      of such informa-
       tion before     the committee by subpoena and the com-
       mittee    cannot use or disclose      such information   as
       is relinquished     to the committee in response       to such
       subpoenas.

                                          Very truly       yours,

                                          WILL WILSON
                                          Attorney General          of   Texas




                                          “H:b$w*
                                            Assistant       Attorney      General
h&h%?
Chairman of   the   Special   House,   page   7 (WW-1235)



APPROVED:

OPINION COMMITTEE
W. V. Geppert, Chairman

Howard Mays
J. C. Davis
Bob Shannon
Riley Eugene Fletcher

REVIEWEDFOR THE ATTORNEYGENERkL
BY: Houghton Brownlee, Jr.